Fourth Court of Appeals
                                                  San Antonio, Texas
                                                     October 31, 2017

                                                    No. 04-17-00317-CV

       LLoyd Hurt KELLNER, Trent C. Kellner, Linda Cunningham, Independent Administrator of
        The Estate of William Smith Nelson, Jr., Billie Alleen Kuhnel, Michael James Dworaczyk,
           Evelyn Hartman, Katherine Zaiontz, Otto Leo Henke, Jr., Patricia Ann Henke et al,
                                               Appellants

                                                            v.

       XTO ENERGY, INC., Newfield Exploration Company, Imperial Oil Company, Momentum
                         Oil & Gas, LLC and Modelo Energy, LLC,
                                        Appellees

                        From the 218th Judicial District Court, Atascosa County, Texas
                                      Trial Court No. 15-09-0864-CVA
                                 Honorable Russell Wilson, Judge Presiding

                                                        ORDER
              The Appellees’ Newfield Exploration Company, Momentum Oil & Gas, LLC, and
      Modelo Energy, LLC, Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the Appellees’ brief is
      this date GRANTED. Time is extended to November 29, 2017.

                                                                  PER CURIAM

      ATTESTED TO:           __________________________________
                             KEITH E. HOTTLE,
                             Clerk of Court


cc:             John Bruster Loyd                                   James M. Truss
                4400 Post Oak Parkway, Suite 2360                   112 E Pecan St., Suite 1800
                Houston, TX 77027                                   San Antonio, TX 78205-1521

                Travis Charles Barton                               Christopher Knop
                600 Congress Ave Ste 2100                           4801 Woodway, Suite 335W
                Austin, TX 78701-2986                               Houston, TX 77056

                Reagan Marble                                       April E. Lucas
                112 E. Pecan Street, Suite 1800                     600 Congress Avenue, Suite 2100
                San Antonio, TX 78205                               Austin, TX 78701